UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2445



CECIL DOLIN,

                                              Plaintiff - Appellant,

          versus


TRUSTEES OF THE UNITED MINE WORKERS OF AMERICA
1974 PENSION PLAN AND TRUST,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-02-224-2)


Submitted:   July 31, 2003                 Decided:   October 8, 2003


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles F. Donnelly, Mark W. Carbone, DONNELLY & CARBONE, P.L.L.C.,
Charleston, West Virginia, for Appellant. Glenda S. Finch, Deputy
General Counsel, Michele Schoeppe, Senior Associate Counsel, UNITED
MINE WORKERS OF AMERICA, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cecil Dolin appeals the district court’s order and order on

reconsideration granting summary judgment in favor of the Trustees

in this action for disability pension benefits under the United

Mine Workers of America 1974 Pension Plan and Trust.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Dolin v.

Trustee of the UMWA, No. CA-02-224-2 (S.D. W. Va. Nov. 1, 2003;

Nov. 18, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2